DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Response to Amendment
This action is responsive to an amendment filed on 06/29/2022.
Claims 1, 2, 12 and 13 have been amended.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed 06/29/2022, regarding the rejection of the pending claims under 35 U.S.C. §103 have been fully considered.
Applicant argues that “Chou does not suggest or consider at least achieving the intent that includes meeting the Key Performance Indicators and a minimum score based on a desired Quality of Experience.”. Applicant also argues that “…determining if the network slice is achieving it's intent via KPIs and a minimum QoE is not considered or rendered obvious in view of NPL-ENI alone or with Chou.” Applicant further argues that “Chan appears to rely mainly on network congestion and does not consider an intent, KPIs or QoE for each network slice instance other than congestion management. As such, Applicant submits that claim 1, as amended, is not rendered obvious by Chan, alone or in combination with Chou and/or NPI-ENI.” (Arguments/Remarks, page 7)
However, Examiner added Schliwa to teach the amended limitations, see the rejection, infra.

Claim Objections
Claims 1, 2, 12 and 13 are objected to because of the following informalities:  
Claim 1 and 12 recite in line 5, “the network intent”, which Examiner assumes likely intended to recite “the intent”.
Claims 2 and 13 recite in 4, “at least one of the” twice. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0386878 (Chou et al.) in view of US 2022/0022090 (Schliwa et al.) further in view of “GS ENI 001-V2.1.1 - Experiential Networked Intelligence (ENI); ENI use cases” from ESTI (hereinafter “NPL-ENI”)  and  US 2020/0068430 (Chen et al.).

Regarding Claim 1, Chou teaches a method for network slice assignment on a network ([⁋ 0010], methods for self-creation, self-configuration, self-optimization and self-healing for NSIs ( Network Slice Instances)), the method comprising: defining an intent for at least one network slice ([⁋ 0013], translating the service related requirements [e.g., an intent] to Network Slice related requirements… Service Management Function receives the service requirements from the Customer…converts [e.g., define] the service requirements to the Network Slice requirements (such as network type, network capacity, QoS requirements, etc.));
selecting at least one network slice instance having capability to meet the intent ([⁋ 0015], Self-Creation of a Network Slice Instance. Service Management Function generates the network slice requirements based on the service requirements received from Customer, and sends to the Network Slice Management Function. …upon receipt of the network slice requirements, decides whether a new Network Slice Instance needs to be created. If a new Network Slice Instance is needed, the Network Slice Management Function  Generates the Network Slice Template; Generates the Network Slice Subnet requirements, and sends the Network Slice SubNet requirements to the Network Slice Subnet Management Function, NSSMF. The Network Slice Subnet requirement may be for creation of a new Network Slice Subnet Instance, NSSI, or for reuse and modification of an existing Network Slice Subnet Instance. Network Slice Subnet Management Function upon receipt of the Network Slice SubNet requirements: creates the Network Slice Subnet Instance for this Network Slice Instance, if a new Network Slice Subnet Instance is required; Or modifies the existing Network Slice Subnet Instance);
monitoring the selected network slice instance to determine whether the selected network slice instance is achieving the intent ([⁋ 0016], The Network Slice Management Function monitors the performance of the Network Slice Instance, and evaluates whether the Network Slice Instance meets the Network Slice requirements and Operator's target. [⁋ 0086], a Network Slice Management Function, NSMF, monitor a performance of a Network Slice Instance in use, and evaluate whether the Network Slice Instance meets a received set of Network Slice requirements, wherein the received set of Network Slice requirements are received from a Service Management Function, SMF, and/or an Operator's target for performance of the Network Slice Instance).
Chou does not explicitly teach, however, Schliwa teaches wherein the network intent defines a business objective comprising Key Performance Indicators to be delivered by the network slice; wherein achieving the intent comprises meeting the Key Performance Indicators and a minimum score based on a desired Quality of Experience ([Abstract],  Method for fulfilling a service level agreement (SLA) for a network slice. [¶¶ 0011-0012], …ensure that the Slice SLA is guaranteed. The overall responsibility for SLAs and their fulfilment is located in the Business Support System (BSS) layer. …delegated policies are kept by monitoring Key Performance Indicators (KPIs), at different layers. Slice KPIs are monitored by OAM and Slice management is performed by Operation and Management system, OAM or management entity in the BSS layer. [0014] If information, such as Quality of Experience (QoE) per user or group of users is needed, … Information from different domains might be needed to assure enough information is available for Network Data Analytics Function (NWDAF) to calculate QoE. [¶ 0015] The QoE per user or group of users can be collected from an application at the UE and/or at server side. [¶ 0016],  NWDAF sends this info to the management node (i.e., OAM) which takes the received QoE into account to determine if the KPIs are reached in accordance with the SLA and hence fulfilling the SLA. [¶ 0017], network slice service level agreement guarantee is provided, …a management node (e.g., OAM)  initializing the slice information where the slice information includes initial number of users allowed for a slice, transmitting information related to KPI for the slice for QoE monitoring; receiving one or more Quality of Experience (QoE) measurements related to one or more users of the slice; and using the received one or more QoE measurements to determine whether the KPI for the slice is reached in accordance with the slice SLA. [¶¶ 0077-0081] an SLA that has been agreed between a Mobile Network Operator, MNO and a customer that covers the following KPIs as example and not limited to: Different fulfilment for different applications such as: 80% of users running application 1 shall have a at least QoE_1 or higher (where QoE_1 might be an agreed MOS value). 90% of users running application 2 shall have a at least QoE_2 or higher (where QoE_2 might be an agreed MOS value). [See also, ¶¶ 0096-0100 and ¶ 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou with the teaching of Schliwa in order to monitor and receive Quality of Experience (QoE) measurements related to one or more users, related to KPI, of a network slice, because it would have ensure that the Slice SLA is guaranteed [Schliwa, ¶ 0005]
 Chou teaches intent to meet Network Slice requirements (such as network type, network capacity, QoS requirements, etc.) and if the intent is not being met, self-optimizing the selected network slice instance [⁋ 0016] (emphasis added), and Schliwa teaches if determine that the KPI for the slice is not in accordance with the SLA, triggering an action associated with the slice, such as resource reconfiguration or redistribution across different slices [Abstract]); however, Chou in view of  Schliwa do not explicitly teach, but NPL-ENI teaches if the intent is not being met, reprioritizing the selected network slice instance with regard to at least one other network slice instance ([Section 5.5.2.2.1] When combining network slices regarding a solution to the situation by making use of the slice/service prioritization and resource allocation concepts,…A network slice may encompass one or more than one services (mapping 1:1 or 1:n). When the mapping is 1:1, prioritization may either be designated by slice prioritization or by service prioritization. In this Use Case, only a 1:1 mapping between slices and services is considered, as such slice prioritization will be used. Considering that each slice may be assigned for a specific type of service or service class, Network Operators will need to enhance their operational systems with the necessary carrier grade assurance capabilities to guarantee the continuous delivery of services characterized by strict requirements. In a shared infrastructure, being aware of a constantly changing context is vital for triggering a set of actions in a timely manner, e.g. increase the priority for specific network slices. ([Section 5.5.2.2.2], continuously monitoring and is able to predict fault starvation scenarios to trigger the most appropriate and optimal responses for mitigation e.g. slice prioritization enforcement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou and Schliwa with the teaching of NPL-ENI in order to configure the network slice to conform to the Service and KPIs requested and if it changes, enforce slice prioritization,  because it would have provide assurance capabilities to guarantee the continuous delivery of services.
Chou teaches monitoring the performance of the Network Slice Instance, however, Chou in view of Schliwa and NPL-ENI do not explicitly teach, but Chan teaches if the intent is being met, continue monitoring the selected network slice instance ([⁋ 0064], When it is determined that no congestion is detected, …admission and congestion control system continues to monitor for congestion in the network slice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa and  NPL-ENI with Chan teaching of continue monitoring the congestion in network slice because it would have enabled the system to ensure the performance of the network slice constantly.

Regarding Claim 2, Chou in view Schliwa and  NPL-ENI do not explicitly teach, but Chan teaches a method according to claim 1, wherein monitoring the selected network slice instance comprises: determining at least one of a maximum score and median score of the selected network slice instance; and comparing at least one of the at least one of the maximum score and median score to the defined intent ([⁋ 0026], Admission and congestion control system analyzes the state information and determines whether a congested state is present. …admission and congestion control system may store congestion parameters and values [e.g., defined intent] that are used for comparison. Based on the comparison, admission and congestion control system may detect when there is no congestion, a low congested state, a medium congested state, a high congested state [e.g., maximum score], or some other nomenclature to indicate a degree or a level of congestion. ...the congestion information may include parameters and values indicating a level [e.g., score] of congestion with respect to a network resource. [⁋⁋ 0062-0063], congestion of a network device in a network slice may be monitored. …determined whether congestion is detected. …determine a degree of congestion (e.g., low, medium, high, etc.) in relation to the network resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa and NPL-ENI with Chan in order to  determine a degree of performance of the network slice in relation to the network resource because it would have enabled the system to decide appropriate action need to be taken based on the degree of performance.

Regarding Claim 3, Chou in view Schliwa  and NPL-ENI do not explicitly teach, however, Chan teaches a method according to claim 2, wherein the minimum score, maximum score and median score are determined by analyzing network performance metrics ([⁋ 0026], Admission and congestion control system analyzes the state information and determines whether a congested state [e.g., performance metrics] is present. …admission and congestion control system may store congestion parameters and values [e.g., defined intent] that are used for comparison. Based on the comparison, admission and congestion control system may detect when there is no congestion, a low congested state [e.g., minimum score], a medium congested state, a high congested state [e.g., maximum score], or some other nomenclature to indicate a degree or a level of congestion. ...the congestion information may include parameters and values indicating a level [e.g., score] of congestion with respect to a network resource. [⁋⁋ 0062-0063], congestion of a network device in a network slice may be monitored. …determined whether congestion is detected. …determine a degree of congestion (e.g., low, medium, high, etc.) in relation to the network resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa and NPL-ENI with Chan in order to  determine a degree of performance of the network slice in relation to the performance of the network resource because it would have enabled the system to decide appropriate action need to be taken based on the degree of performance.

Regarding Claim 9, Chou in view Schliwa and  NPL-ENI do not explicitly teach, however, Chan teaches a method according to claim 1 wherein reprioritizing comprises allocating more resources to the selected network slice instance ([⁋ 0013], detects congestion of a network device of a network slice. …determine whether a network resource of the network device can be increased. …If so, the network resource of the network device is increased. If not, …determine whether the end-to-end resources of the network slice can be increased. If so, the end-to-end resources of the network slice are increased. [Fig. 5, ⁋ 0068], determined that the end-to-end resource of the network slice can be adjusted, the end-to-end resource of the network slice is adjusted (block 530). For example, network slice management system may increase the network resource of the network slice from end-to-end. For example, network slice management system may increase end-to-end resources (e.g., physical, logical, virtual) of the network slice. .. the increase may include adding an additional network device to the network slice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa and NPL-ENI with Chan in order to  increase network resources of the network slice if performance of the network slice does not meet the requirement because it would have enabled the system to maintain the required performance of the network slice.

Regarding Claim 10, Chou in view Schliwa and  NPL-ENI do not explicitly teach, however, Chan teaches a method according to claim 1, wherein reprioritizing comprises deprioritizing the at least one other network slice instance ([⁋ 0028] determines whether the end-to-end network resources of another network slice can be reduced in order to increase the network resource of the congested network slice. For example, the other network slice may be identified and selected when it is under-utilized. Additionally, or alternatively, the other network slice may be identified and selected based on the type of application/service supported and/or priority classes associated with the network slice and the other network slice. For example, admission and congestion control system may select the other network slice from which to use network resources, when the other network slice is of a lower priority class relative to the congested network slice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa and NPL-ENI with Chan in order to  determine the priority class of the other network slice  because it would have enabled the system to balance the load between network slices based on the priority class of the network slice.

Regarding Claim 11, Chou in view Schliwa and  NPL-ENI do not explicitly teach, however, Chan teaches a method according to claim 10, wherein deprioritizing at least one other network instance comprises removing the at least one network slice instance by removing the assignment of hardware, software, security and other resources attributable to the slice ([⁋ 0028], select the other network slice from which to use network resources, when the other network slice is of a lower priority class relative to the congested network slice. …admission and congestion control system may reduce the allocation of a network resource associated with the other network slice. [⁋ 0030], network slice management system may modify the capacity of a network device of a network slice (e.g., increase or decrease the available network resources); modify the configuration of a network device of the network slice; add, replace, or remove a network device of a network slice; and add, replace, or remove a network slice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa and NPL-ENI with Chan in order to    adjust load by reducing allocated resources from a low priority and assign the resources to high priority network slice because it would have enabled the system to balance the load between network slices based on the priority class of the network slice.

Claims 12-14 are rejected under the same rationale of Claims 1-3.
Claims 19-20 are rejected under the same rationale of Claims 9-10.

Claims 4, 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Schliwa,  NPL-ENI and Chen further in view of US 2020/0044943 (Bor-Yaliniz et al.).

Regarding Claim 4, Chou in view of Schliwa, NPL-ENI and Chen do not explicitly teach, but Bor-Yaliniz teaches a method according to claim 3 wherein the network performance metrics comprise at least one of: Throughput, Round-Trip-Time and Loss [⁋ 0075] network slice key performance indicator (KPI) related data include E2E latency, throughput, and data rate. [⁋ 0144] CSM send measurement requests to responsible DAM. The request may contain information to instruct the DAM to measure the corresponding data (performance status or behaviors): data type. …data type may include: latency, throughput, load).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa, NPL-ENI and Chan with Bor-Yaliniz in order to monitoring status of the network slice in regard of throughput, latency, load because it would have enabled the system ensure performance status of the network slice in compliance with all required performance metrics.

Regarding Claim 7, Chou in view of Schliwa, NPL-ENI and Chen does not explicitly teach, but Bor-Yaliniz teaches a method according to claim 1, further comprising: monitoring the selected network slice instance over a predetermined time interval to determine performance analytics of the selected network slice instance ([⁋ 0009], a method for monitoring of a communication network. The method includes collecting performance data indicative of performance of a network slice provided by the communication network. [⁋ 0057], …monitoring entities will use one or more data providers to collect/log network data. The data providers may include: …data analytical management (DAM) functions that are responsible for collecting data, such as latency, packet drop rate, virtual resource usage, link usage, requested by monitoring entities; and operations, administration and management (OAM) systems that are used to monitor the network performance. …By using the collected data, the monitoring entities evaluate them with pre-defined requirements/design/performance to verify that the networks/slices work appropriately (meet the requirements). [⁋ 0124], analyzing methodology may include sampling the data with a certain time interval…determining a trend in obtained time-series data); aggregating the performance analytics over the predetermined time interval ([⁋ 0083], The data from the entities is received at the CSM via the data receiver, which may store received data locally for aggregation with further data. [⁋ 0085], processes data received at the data receiver according to a set of processing operations. The data processor  is configured by the task creator to perform specific processing operations in support of the monitoring operation indicated in the configuration instruction message. For example, data can be processed to aggregate data, generate statistics based on data, generate indications of data trends, etc. [⁋ 0234], Performance measurements/data can be processed to obtain the required performance insight. For instance, latency of network segments, nodes or slices can be aggregated to obtain end-to-end latency. …QoS based measurements can be aggregated to obtain slice-level performances); determining whether the aggregated performance analytics are outside of a predetermined threshold; and providing notification with respect to any aggregated performance analytics over the predetermined threshold ([⁋ 0011], obtain resource and service requirements for a communication service instance (CSI) for the network slice. …determine one or more service thresholds with respect to the resource and service requirements. …collect performance data indicative of performance of the network slice with respect to the CSI. …determine, based the performance data, whether a first trigger condition is satisfied, the first trigger condition indicative of failure of the performance data to satisfy a corresponding one of the service thresholds. …in response to the trigger condition being satisfied, transmit a first event report to a network slice controller service provider. [⁋ 0071], communication service manager (CSM) is configured to monitor, record, analyze and evaluate the network/slice/device/traffic flow performance and behaviors based on pre-defined policies and methodologies. …the functions in a CSM include, inter alia,…monitoring relevant network-related performance, status, and behaviors…may include monitoring for violation of a pre-defined threshold …notifying corresponding network components. [⁋ 0075], collected network slice KPI related data include E2E latency, throughput, and data rate. …monitoring to determine whether network or network slices components status, such as indications that load and congestion levels are violated; and monitoring for pre-defined events (e.g. based on threshold, conditions, and time). … the network slice KPI control notification may include reporting to network management. The network slice KPI control notification may be used to help the network management modify the configuration of the network slice and adjust the network slice resources. [⁋ 0100], …If an event is triggered due to analysis of the received data (e.g. as a result of the measurement data analysis exceeding a threshold) then CSM reports the event to NSC/NSM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa, NPL-ENI and Chan with Bor-Yaliniz in order to monitoring status of the network slice for a time interval, aggregated the time-series data and evaluate the based on a predetermined threshold and notify if the performance does not meet the threshold, because it would have enabled the system ensure constant performance of the network slice and notify degraded performance so that system can take necessary action.

Regarding Claim 8, Chou teaches a method according to claim 7, wherein the performance analytics measure the performance of the selected network slice instance compared to the intent for the selected network slice instance ([⁋ 0016], The Network Slice Management Function  monitors the performance of the Network Slice Instance, and evaluates whether the Network Slice Instance meets the Network Slice requirements and Operator's target [e.g., the intent] [⁋ 0086], a Network Slice Management Function, NSMF, operable to monitor a performance of a Network Slice Instance in use, and evaluate whether the Network Slice Instance meets a received set of Network Slice requirements).

Claim 17 and 18 are rejected under the same rationale of Claims 4 and 7.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Schliwa, NPL-ENI and Chen further in view of US Patent No. 9961624, (Zait).

Regarding Claim 5, Chou in view of Schliwa, NPL-ENI and Chen does not explicitly teach, but Zait teaches a method according to claim 1 further comprising: determining a network congestion level of the network; and selecting the at least on network slice instance based on the network congestion level ([C.3:L.15-16, 24-25, 35-38, 42-45, 59-65], …the network slice selector determines which of the available network slices should be used to provide services…In order to select one of the network slices, the network slice selector queries a slice selection policy function… the slice selection policy function may receive information from a network slice orchestrator regarding currently instantiated and available network slices…The orchestrator may also provide information regarding the characteristics of provided services, such as QoS information regarding the services provided by individual network slices…. the slice selection policy function may receive information from analytics components of the system. The analytics components may indicate information such as relative congestion of the different network slices. Selection of a particular network slice may at times be performed in order to balance loads or congestion of available network slices. [C.4:L.1-5], The information obtained from the orchestrator, the subscriber information databases, the analytic components, and possibly other sources is evaluated against the policies by the slice selection policy function to select one of the network slices. [C.5:L.4-6], the network slice selection may be based on current or historical levels of slice congestion, in order to balance loads among existing network slices. [Fig. 3, C.5:L.66 to C.6:L.9], …action 310 comprises evaluating the information obtained against the policies to identify and select one of the network slices…The action 310 may also take network congestion into account, and may select a network slice such that traffic and loads are distributed evenly across the network slices and/or the corresponding dedicated core networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa, NPL-ENI and Chan with Zait in order to select network slice based on the congestion level, because it would have enabled the system ensure traffic and loads are distributed evenly across the network slices and/or the corresponding dedicated core networks.

Claim 15 is rejected under the same rationale of Claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Schliwa, NPL-ENI and Chen further in view of US 2021/0281997 (Chai).

Regarding Claim 6, Chou teaches a method according to claim 1, wherein monitoring the selected network slice instance comprises: determining a health of the Network Slice ([⁋ 0016], The Network Slice Management Function monitors the performance of the Network Slice Instance, and evaluates whether the Network Slice Instance meets the Network Slice requirements and Operator's target. Determine a trigger condition based on analytics of the performance measurement). 
However, Chou in view of Schliwa, NPL-ENI and Chen do not explicitly teach, but Chai teaches determining …a weighted average of  measured scores over a predetermined interval ([⁋ 0016], determines a time range for providing statistics about the network slice performance indicator, …provides statistics on a value of the network slice performance indicator within the time range ….obtain a statistics value of the network slice performance indicator. [⁋ 0081], The statistics value of the network slice performance indicator refers to a result obtained by providing statistics on a value that is of the network slice performance indicator and whose sampling time or obtaining time falls within a time range for providing statistics according to a specific method for providing statistics. The method for providing statistics, for example, a weighted average value. Table 1 shows determining Average value means average value of sampling values within a time range for providing statistics [⁋ 0181], determine that the method for providing statistics is “calculating a weighted average value”, and use a weighted average value of bandwidth values detected for a plurality of times as the average bandwidth value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, Schliwa, NPL-ENI and Chan with Chai in order to determine weighted average value of performance indicator of a network slice for a predetermine time range, because it would have enabled the system to measure performance to ensure quality of service of a network service.

Claim 16 is rejected under the same rationale of Claim 6.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The examiner has additionally cited the following references on the PTO-892:
  US 2021/0337555 (Fan et al.) as being relevant because Fan discusses performs data analytics based on the collected user service data and part of network data, and the analytical results may include parameters, at least one of user QoE analytical result, network QoS/KPIs analytical results[¶ 0086]. Monitoring and analysis data to make sure meeting KPI and desired QoE is well-known in the art as evidenced by the cited prior art.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              
/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448